IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 STATE OF WASHINGTON,
                                            No. 81297-1-I
                      Respondent,
                                            DIVISION ONE
               v.
                                            UNPUBLISHED OPINION
 NATHANIEL ALLEN BRISTOL,

                      Appellant.


       SMITH, J. — After police found Nathaniel Bristol unconscious in the driver

seat of a stolen car, he was charged with possession of a stolen vehicle. The

court suppressed evidence of a key ring found on Bristol’s person that held

shaved keys used for stealing cars. In response, the State amended the

information to add a charge of making or having vehicle theft tools. The court

permitted the amendment and subsequently admitted evidence of the key ring for

the limited purpose of proving the second count. The jury found Bristol guilty on

both counts.

       Bristol appeals, alleging that the court abused its discretion by permitting

the State to amend the information and by admitting four short video clips of

Bristol in the backseat of the police car. Bristol also claims that the prosecutor

committed reversible misconduct in his closing argument by commenting on

Bristol’s right to remain silent, by arguing facts not in evidence, and by arguing

that the evidence of the key ring established Bristol’s knowledge with respect to



 Citations and pin cites are based on the Westlaw online version of the cited material.
No. 81297-1-I/2


the first count. Finally, Bristol claims that he received ineffective assistance of

counsel when his lawyer did not object to the prosecutor’s statements and that

cumulative error requires reversal.

       We conclude that the court did not abuse its discretion by permitting the

amendment or admitting the video clips. Furthermore, we conclude the

prosecutor did not comment on Bristol’s right to remain silent or argue facts not in

evidence. However, the prosecutor did commit flagrant misconduct when he

violated a ruling in limine and urged the jury to consider the key ring as evidence

supporting the first count. Nonetheless, because of the other evidence

establishing Bristol’s guilt and because of the limiting instruction regarding the

key ring, we conclude that this misconduct was not prejudicial. Finally, we

conclude that Bristol did not receive ineffective assistance of counsel and that

there is no cumulative error. Accordingly, we affirm.

                                       FACTS

       On October 30, 2018, Renton police officers were sent for a welfare check

on an unconscious man in a car. Bristol was asleep or passed out in the driver’s

seat and was holding an uncapped needle in his hand. When the officers

arrived, they noticed the car did not have license plates and that it had a clearly

forged trip permit on the back. An officer checked the vehicle identification

number and determined that the car had been reported stolen.

       Bristol was arrested for possession of a stolen vehicle. Officers found a




                                              2
No. 81297-1-I/3


shaved key in the ignition of the car.1 They also found a key ring on Bristol’s

person that had several other shaved keys on it.

         At Bristol’s request, the court suppressed evidence of the key ring with the

additional keys. The court reasoned that while the key ring was relevant to

establish that Bristol knowingly possessed a stolen vehicle, its probative value

was lower because it was cumulative to the key in the ignition. The court then

reasoned that the potential for prejudice, from the potential inference that Bristol

was a habitual car thief, outweighed the relevance of the key ring.

         In response to the suppression of the key ring, the State moved to amend

the information to add a count of making or possessing motor vehicle theft tools,

a misdemeanor. The court granted the motion to amend and accordingly allowed

testimony regarding the key ring, but only for the purpose of proving the second

count.

         Over Bristol’s objection, the court also admitted four video clips of Bristol

in the backseat of the police car after his arrest. The first shows Bristol being

placed in the car. Bristol asks the officer if he will be “going to jail for sure,” and

when the officer says he will be going to jail for possessing a stolen vehicle,

Bristol replies, “whatever . . . ah man.” In the second video clip, a police officer

reads Bristol his Miranda2 rights, and after Bristol confirms that he understands,

the officer asks where Bristol got the car. Bristol replies, “I just got it from a




         1
         A shaved key is a key that has been filed down so that it can be used to
start cars that it was not made for.
       2 Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694

(1966).


                                               3
No. 81297-1-I/4


friend, and I’m just gonna speak to my lawyer, please, if that’s okay?” The officer

says okay, and Bristol says, “I’m sorry, man.” “I’m so fucking embarrassed.”

Bristol later asks what time it is, and when the officer says it is 10:01, Bristol

asks, “Tuesday?” In the third video clip, Bristol asks if he will go to court

tomorrow, and the officer responds, “I mean it’s pretty early, you might even see

a judge today.” “Yeah, if not today, definitely tomorrow.” Finally, in the fourth

clip, Bristol is again being put in the car and has the following exchange with the

officer:

       Bristol: So we’ll stay here for a while now?
       Officer: Yeah. I’ll try to be as fast as possible.
       ....
       Officer: I don’t like sitting in the car any more than you do, so—
       Bristol: Paperwork sucks too, though, right?
       Officer: It does, but—
       Bristol: Yeah. It won’t be that, it won’t be that hard, though? I mean—
       Officer: No, no. It’s pretty straightforward, so.
       Bristol: Am I looking into a lot of trouble or anything? Or what? I’ve never
       had this before.

       Bristol objected that, with the exception of his statement about where he

got the car, the clips were prejudicial and not relevant. The court agreed that

prejudice was a concern because Bristol appeared under the influence, but

ultimately admitted all four clips.

       The jury found Bristol guilty on both charges. The court sentenced Bristol

to 45 days of electronic home detention for each count, to be served

concurrently. Bristol appeals.

                                      ANALYSIS

       Bristol contends that the court abused its discretion by permitting the State

to amend the information and by admitting the four video clips. He also contends


                                               4
No. 81297-1-I/5


that the prosecutor committed reversible misconduct during closing arguments,

that he received ineffective assistance of counsel, and that cumulative error

requires reversal. We disagree and affirm.

                             Amendment of Information

       Bristol first contends that the court abused its discretion when it permitted

the amendment charging him with having vehicle theft tools. We disagree.

       We review the court’s decision to permit an amendment to the information

for abuse of discretion. State v. Brooks, 195 Wn.2d 91, 96, 455 P.3d 1151

(2020). The court abuses its discretion “if its decision is manifestly unreasonable

or based on untenable grounds or reasons.” Brooks, 195 Wn.2d at 97.

       The trial court may permit the amendment of the information “at any time

before verdict . . . if substantial rights of the defendant are not prejudiced.”

CrR 2.1(d). This rule “permits liberal amendment, [but] it is tempered by article I,

section 22 of the Washington State Constitution, which requires that the accused

be adequately informed of the charge to be met at trial.” State v. Goss, 189 Wn.

App. 571, 576, 358 P.3d 436 (2015), aff’d, 186 Wn.2d 372, 378 P.3d 154 (2016).

“‘The defendant has the burden of showing specific prejudice to a substantial

right.’” Brooks, 195 Wn.2d at 101 (quoting State v. James, 108 Wn.2d 483, 486,

739 P.2d 699 (1987)).

       Bristol does not assert on appeal that he was prejudiced by the

amendment. Indeed, he acknowledged below that he “was put on notice this

amendment was likely depending” on the court’s ruling on the key ring, and that

the new charge did not require “any additional witness interviews or anything like




                                               5
No. 81297-1-I/6


that.” Therefore, the court did not exceed the bounds of CrR 2.1(d) by permitting

the amendment. However, Bristol argues that the court must not “permit

amendments brought for improper purposes” and that in this case, the

amendment was brought for the “vindictive or harassing purposes” of interfering

with Bristol’s right to exclude inadmissible evidence and to circumvent the court’s

ruling regarding the key ring. While a prosecutor may not bring charges for

vindictive purposes, Bristol has not persuaded us that the prosecutor did so here.

       “Prosecutorial vindictiveness is intentional filing of a more serious crime in

retaliation for a defendant’s lawful exercise of a procedural right.” State v.

McKenzie, 31 Wn. App. 450, 452, 642 P.2d 760 (1981). In McKenzie, after the

defendant in a drug possession case moved to suppress evidence of the drugs

found in his car, the State amended the information to add a charge of being a

felon in possession of a gun. 31 Wn. App. at 452. We approved this amendment

along with the trial court’s finding that the prosecutor acted in good faith, and not

vindictively. McKenzie, 31 Wn. App. at 452. Similarly, in this case, Bristol has

not met his burden to establish that the prosecutor was retaliating against Bristol

when he added a less serious charge for strategic reasons. As in McKenzie, the

prosecutor was not vindictive just because he amended the information in

response to evidentiary developments.

       Accordingly, the court did not abuse its discretion by permitting the State

to amend the information.

                            Admission of Video Evidence

       Bristol next contends that the court erred by admitting the video clips of




                                              6
No. 81297-1-I/7


Bristol in the police car. We again review this decision for abuse of discretion.

State v. Stenson, 132 Wn.2d 668, 701, 940 P.2d 1239 (1997). An evidentiary

ruling is an abuse of discretion if it “is manifestly unreasonable, based on

untenable grounds, or made for untenable reasons.” State v. Fedorov, 183 Wn.

App. 736, 742, 335 P.3d 971 (2014), aff’d, 183 Wn.2d 669, 355 P.3d 1088

(2015). Because the trial court’s decision is reasonable and based on tenable

grounds, the court did not abuse its discretion.

       The “threshold to admit relevant evidence is low.” State v. Scherf, 192

Wn.2d 350, 388, 429 P.3d 776 (2018). Relevant evidence is presumptively

admissible but “may be excluded if its probative value is substantially outweighed

by the danger of unfair prejudice.” Stenson, 132 Wn.2d at 702; ER 402; ER 403.

Evidence is relevant if it has “any tendency to make the existence of any fact that

is of consequence to the determination of the action” more or less probable.

ER 401. Conversely, “[e]vidence is unfairly prejudicial when it is likely to

stimulate an emotional response instead of a rational decision.” Scherf, 192

Wn.2d at 388.

       The court found that the four video clips were relevant to show

consciousness of guilt, and that any prejudicial effect did not outweigh their

probative value. The court noted the State’s argument that the clips showed

consciousness of guilt, in that “these are not the statements that someone would

make who didn’t do it.” Accordingly, it admitted clips 1, 3, and 4. With respect to

clip 2, Bristol did not object to the portion where Bristol received Miranda

warnings and told the police officer that he got the car from a friend. However,




                                             7
No. 81297-1-I/8


he did object to the remainder of the clip, including Bristol asking what time and

day it was. The court acknowledged that this portion was particularly prejudicial,

as it showed “someone who is fairly potentially under the influence.” The State

argued that showing the whole conversation after the officer read Bristol his

rights was relevant to prevent the jury from thinking that the officer may have

done or said something impermissible, and to provide context for the remaining

clips. The court agreed that the clip “complete[d] the story” and “provide[d] some

context” and was therefore relevant.

       Bristol first contends that the court erred by admitting the videos to support

the State’s consciousness of guilt argument. He claims that his statements can

only be seen to support such a theory either by arguing that he should have said

more to show his innocence, which would be an impermissible comment on his

silence, or by misconstruing them, which would be arguing facts not in evidence.

However, the court reasonably concluded that Bristol’s statements were relevant.

The jury could consider Bristol’s statements, such as his response to being told

he’s going to jail with “whatever,” his comment that he’s never “had this before,”

or his statement that the paperwork “won’t be that hard,” as having “any

tendency” to make Bristol’s guilt more or less likely. ER 401. Bristol is correct

that a defendant’s silence should not be used “as substantive evidence of the

defendant’s guilt.” State v. Burke, 163 Wn.2d 204, 215, 181 P.3d 1 (2008).

However, where there are “two possible interpretations of [a statement]—one

innocent and one inculpatory”—the court does not abuse its discretion by

admitting it. State v. Grimes, 92 Wn. App. 973, 981, 966 P.2d 394 (1998). This




                                             8
No. 81297-1-I/9


is the case here.

       Bristol also contends that the court abused its discretion by admitting clip

2 in its entirety, including Bristol’s questions about the day and time, and

therefore accepted the State’s relevance argument that including the full

conversation showed the police officer did not violate Bristol’s rights. 3 We again

defer to the trial court’s determination of relevance, as well as its conclusion that

showing the whole conversation following Bristol’s rights being read would

“complete the story” and “provide[ ] some context.” Furthermore, while the court

noted the potential prejudice of showing “someone who is roused from the

vehicle and doesn’t have an idea of what time and day it is” and accordingly is

“fairly potentially under the influence,” including the entire clip was not unduly

prejudicial. The jury was already aware that Bristol was found “sleeping or

passed out with . . . an uncapped needle in his left hand” and had seen footage

of Bristol nodding off in the back of the police car. The inclusion of the rest of the

clip was therefore unlikely to cause much additional prejudice or “stimulate an

emotional response instead of a rational decision.” See Scherf, 192 Wn.2d at

388.

                              Prosecutorial Misconduct

       Bristol contends that the prosecutor committed misconduct in his closing

argument by commenting on Bristol’s silence, by arguing facts not in evidence,




       3 Bristol’s initial brief is at best ambiguous as to whether he is challenging
the admission of clip 2, but his reply brief clarifies he is challenging portions of all
four clips. We assume without deciding that Bristol has not waived this
argument, and we conclude that admission of all four clips was proper.


                                               9
No. 81297-1-I/10


and by violating a ruling in limine. We disagree that the prosecutor improperly

commented on Bristol’s silence or argued facts not in evidence, but agree that

the prosecutor committed misconduct when he violated the court’s ruling in

limine. The prosecutor’s comment was flagrant and ill intentioned, enabling our

review despite Bristol’s failure to object, but because it was unlikely to affect the

outcome of trial, we hold that the misconduct does not require reversal.

       “Prosecutorial misconduct is grounds for reversal if ‘the prosecuting

attorney’s conduct was both improper and prejudicial.’” State v. Monday, 171

Wn.2d 667, 675, 257 P.3d 551 (2011) (quoting State v. Fisher, 165 Wn.2d 727,

747, 202 P.3d 937 (2009)). We evaluate the effect of a prosecutor’s conduct in

the full context of issues, evidence, and arguments at trial, and will generally find

that prosecutorial misconduct is prejudicial “‘only where there is a substantial

likelihood the misconduct affected the jury’s verdict.’” Monday, 171 Wn.2d at 675

(internal quotation marks omitted) (quoting State v. Yates, 161 Wn.2d 714, 774,

168 P.3d 359 (2007), overruled on other grounds by State v. Gregory, 192 Wn.2d

1, 427 P.3d 621 (2018)). “Reversal is not required if the error could have been

obviated by a curative instruction which the defense did not request.” State v.

Russell, 125 Wn.2d 24, 85, 882 P.2d 747 (1994).

       The defendant has the burden to establish both the impropriety of the

prosecutor’s statements and their prejudicial effect. Russell, 125 Wn.2d at 85.

Furthermore, if the defense fails to object to the comments, the issue of

misconduct is waived “unless the remark is so flagrant and ill intentioned that it

causes an enduring and resulting prejudice that could not have been neutralized




                                             10
No. 81297-1-I/11


by an admonition to the jury.” Russell, 125 Wn.2d at 86.

       1. Comment on Bristol’s Silence

       Bristol first claims that the prosecutor impermissibly commented on

Bristol’s right to remain silent. Bristol points to the prosecutor’s comments in

closing argument discussing Bristol’s statements to the police: “[T]he officer

says, ‘Yes, you’ll go to jail for possession of a stolen vehicle.’ How does [Bristol]

respond? He just says, ‘Whatever,’ and then a few seconds later says, ‘Oh,

man.’” The prosecutor went on to note that “when he was asked by the officer

where he got the car, ‘I just got it from my friend.’ That’s all he says.” The

prosecutor then went on to note that the police officer explained he did not follow

up with the friend because he did not have a name or any other information

about this individual. We disagree that these statements constitute misconduct.

       The State may not “invite[ ] the jury to infer guilt from the invocation of the

right of silence.” Burke, 163 Wn.2d at 217. We consider whether the prosecutor

intended to comment on the defendant’s silence or whether the comment was

“so subtle and so brief” that a jury would not “naturally and necessarily assume

the statement to be a comment” on the defendant’s right to remain silent. State

v. Hunter, 29 Wn. App. 218, 220, 627 P.2d 1339 (1981). A “‘mere reference’” to

silence is not reversible error. Burke, 163 Wn.2d at 216 (quoting State v. Lewis,

130 Wn.2d 700, 706-07, 927 P.2d 235 (1996)).

       Here, the prosecutor, at most, merely referenced Bristol’s silence. Saying

that Bristol “just” said “whatever” is at most a subtle reference to Bristol’s silence,

rather than a comment emphasizing it. Furthermore, when the prosecutor




                                              11
No. 81297-1-I/12


referenced Bristol’s statement that he got the car from a friend and commented

“[t]hat’s all he says,” this is most reasonably understood as providing context for

the officer’s failure to investigate further, rather than as a comment on Bristol’s

silence. Therefore, we reject Bristol’s argument that the prosecutor committed

misconduct by commenting on his silence.

       2. Arguing Facts Not in Evidence

       Bristol next claims that the prosecutor argued facts not in evidence when

he quoted Bristol saying, “‘I’ve never had this before’” and then continued, “Never

had this before. Another way of phrasing this—never done this before.” We

disagree.

       Prosecutors “may not suggest that evidence not presented at trial provides

additional grounds for finding a defendant guilty.” Russell, 125 Wn.2d at 87.

However, in closing arguments, prosecutors are free to argue their

characterization of the facts and have “‘wide latitude to argue reasonable

inferences from the evidence.’” In re Pers. Restraint of Phelps, 190 Wn.2d 155,

166-67, 410 P.3d 1142 (2018) (quoting State v. Thorgerson, 172 Wn.2d 438,

448, 258 P.3d 43 (2011)). “Jurors are also specifically instructed not to consider

closing arguments as evidence, which . . . helps draw the line between fact and

argument.” Phelps, 190 Wn.2d at 167.

       Here, the prosecutor’s rephrasing of Bristol’s statement does not amount

to arguing facts not in evidence. It is clear from context that the prosecutor was

not claiming that Bristol actually said “I have never done this before,” but instead

that the prosecutor was interpreting Bristol’s statement. While this is certainly not




                                             12
No. 81297-1-I/13


the only reasonable interpretation of Bristol’s statement, it was one reasonable

inference. The prosecutor was entitled to argue this inference, and the statement

does not amount to misconduct.

       3. Violation of Ruling in Limine

       Finally, Bristol claims that the prosecutor committed misconduct when he

urged the jury to consider the key ring as evidence supporting a conviction for

count 1, in violation of the court’s ruling in limine and limiting instruction. After

Bristol conceded in his closing argument that there was no reasonable doubt as

to possession of the key ring in count 2, the prosecutor made the following

argument in his rebuttal:

       [Defense counsel] submits to you that there wasn’t reasonable
       doubt that he . . . was in possession of these keys, there’s no
       reasonable doubt with regards to Count Number 2. Think about
       what that means in the context now of Count Number 1. There was
       a knowledge component, was there not? There was a knowledge
       component, and Mr. Bristol had to know what these keys are used
       for.

This argument was improper and a flagrant violation of the court’s earlier ruling

as well as its jury instruction directing the jury to only consider the key ring as

evidence of count 2.

       Violating a pretrial ruling which specifically limits the use of evidence

“clearly . . . constitutes misconduct.” State v. Fisher, 165 Wn.2d 727, 748-49,

202 P.3d 937 (2009) (After the court expressly limited the admission of evidence

to be used to respond to a possible defense theory, the prosecutor committed

misconduct by referring to the evidence when the defense had not raised the

theory.). The State concedes that the prosecutor committed misconduct.



                                              13
No. 81297-1-I/14


However, it alleges that the misconduct was neither flagrant nor prejudicial.

       Because Bristol failed to object to the prosecutor’s statement, he has the

burden to establish that it was “flagrant and ill-intentioned.” State v. Charlton, 90

Wn.2d 657, 661, 585 P.2d 142 (1978). We have held that a prosecutor’s

comments were flagrant and ill intentioned where case law clearly established

that the comments were impermissible, because the prosecutor “must have been

aware” that this was the case. Charlton, 90 Wn.2d at 663-64. Because the court

had clearly established that the key ring was not admissible to establish count 1,

and the prosecutor knew this, we conclude that the prosecutor’s statement was

flagrant and ill intentioned.

       Finally, Bristol must establish that there is a “substantial likelihood the

prosecutor’s comment affected the verdict.” Charlton, 90 Wn.2d at 664. Bristol

cannot meet this burden. First, the prosecutor’s misstatement of the law was

tempered by the jury instructions, which directed the jury to only consider the key

ring as evidence towards count 2 rather than count 1. Jurors were instructed that

the law was contained in the jury instructions and that they “must disregard any

remark, statement or argument that is not supported by the evidence or the law

in [the court’s] instructions.” Therefore, it is unlikely that the prosecutor’s

statement was unduly impactful. See State v. Arredondo, 188 Wn.2d 244, 264,

394 P.3d 348 (2017) (“Juries are presumed to follow the court’s instructions,

absent evidence to the contrary.”). Second, there was ample other evidence

supporting Bristol’s guilt. He was found unconscious in the driver’s seat with a

shaved key in the ignition and a clearly forged trip permit on the rear of the car.




                                              14
No. 81297-1-I/15


He did not provide any evidence to support his claim that he got the car from his

friend. Given the totality of the evidence, Bristol has not met his burden to

establish that the prosecutor’s comment was prejudicial.

       The prosecutor did not commit misconduct by commenting on Bristol’s

silence or arguing facts not in evidence. While the prosecutor did commit

flagrant misconduct by violating a ruling in limine, Bristol fails to establish that this

misconduct required reversal.

                          Ineffective Assistance of Counsel

       Bristol next contends that he received ineffective assistance of counsel

when his lawyer failed to object to the prosecutor’s statements during closing

argument. We disagree.

       Defendants have a right to effective representation, which is denied when

the attorney’s conduct “(1) falls below a minimum objective standard of

reasonable attorney conduct, and (2) there is a probability that the outcome

would be different but for the attorney’s conduct.” State v. Benn, 120 Wn.2d 631,

663, 845 P.2d 289 (1993). “Defense counsel’s failure to object during a

prosecutor’s closing argument will generally not constitute deficient performance

because lawyers do not commonly object during closing argument absent

egregious misstatements.” State v. Blockman, 198 Wn. App. 34, 42, 392 P.3d

1094 (2017), aff’d, 190 Wn.2d 651, 416 P.3d 1194 (2018).

       In this case, the prosecutor’s flagrant violation of the court’s ruling in limine

and misstatement of the instructions likely warranted an objection. However,

even assuming the defense counsel’s failure to object fell below the minimum




                                              15
No. 81297-1-I/16


standard of reasonable attorney conduct, Bristol cannot show that if his attorney

had objected, the outcome would be different. Because the prosecutorial

misconduct was not prejudicial, it follows that counsel’s failure to object to the

misconduct was not prejudicial. Accordingly, Bristol’s contention fails.

                                   Cumulative Error

       Finally, Bristol contends that cumulative error requires reversal. The

cumulative error doctrine applies “when there have been several trial errors that

standing alone may not be sufficient to justify reversal but when combined may

deny a defendant a fair trial.” State v. Greiff, 141 Wn.2d 910, 929, 10 P.3d 390

(2000). Because there was only one nonprejudicial error in this case, there was

no cumulative error denying Bristol of a fair trial.

       We affirm.




WE CONCUR:




                                              16